DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

Response to Arguments
Applicant’s arguments (pp. 8) with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, two new references are introduced: Albort teaches the limitation on a category of excluded warnings, and DSilva teaches the limitation of determining if file system warnings are required after a content item action is committed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor. US patent application 2016/0062839 [herein “Kapoor”], in view of Albot et al. US patent application 2008/0295081 [herein “Albot”] and Smith. US patent application 2013/0138608 [herein “Smith”], and further in view of D’Silva. Undo Delete vs Confirm Delete. https://medium.com/@randomlies/undo-delete-vs-confirm-delete-31b04104c4a6, Oct. 2017, pp. 1-3 [herein “DSilva”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: receive, through a file system warnings API from a third-party application, a communication from a client that specifies an action on a content item,”
Kapoor teaches a method where the content management system takes (i.e., receives) a change input (i.e., communication) indicating a change to a content library (i.e., action on content item) (fig. 4, 405; [0068]).

In Kapoor, a user can be notified (i.e., warned) of the consequence of a content item operation initiated by the user on a client device ([0005]). Kapoor does not disclose this limitation; however Albot teaches a testing framework of error recovery code, where an application (i.e., client) calls the framework (i.e., content management system) to register (i.e., communicate) callback function (i.e., file system warnings API), to be called (i.e., triggered) later by the framework if needed (i.e., determined) (Albot: [0040]).
Claim 1 further recites “commit the action on the content item by the content management system;”
Kapoor’s client software synchronizes (i.e., commits action), via synchronization module at the content management system, content in client device ([0035]).
Claim 1 further recites “after completing committing the action, determine that the action requires the file system warning;”
Kapoor teaches a method to undo a content item operation (i.e., action) on a device (i.e., content management system). After the operation is initiated, the device determines that the operation may have negative consequence. If so, a user (i.e., client) is notified, and is given an option to undo the operation [0005].
Kapoor does not explicitly disclose who sends out the notification; however, Smith teaches a synchronization conflict manager (i.e., content management system) Smith: [0063]).
Kapoor does not disclose if determining is done after completing the action; however, DSilva discusses two alternative UI designs in handling risky operations such as deletion: Confirm Delete blocks a delete operation before it is complete, while Undo Delete offers the ability to undo a delete operation after it is complete (DSilva: pp. 1/3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Smith and DSilva. One having ordinary skill in the art would have found motivation to have Kapoor’s content management system notify client of a conflict after synchronization with an undo option, because only the content management system is in the position to detect and resolve the conflict (Smith: [0063]).
Claim 1 further recites “prior to sending the file system warning, determine if the file system warning is of a category of excluded warnings; and responsive to determining that the action requires the file system warning and the file system warning is not in the category of excluded warnings, send the file system warning to the client by the file system warnings API.”
Kapoor does not disclose this limitation; however for an active error identifier (i.e., file system warning), Albot’s framework, together with an error hook in application, checks if a set of framework conditions (i.e., not in the category of excluded warnings) is Albot: [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor and Albot. One having ordinary skill in the art would have found motivation to incorporate the callback function of Albot as a parameter in Kapoor’s communication from client devices to the content management system, such that the latter can send file system warnings to client devices via the callback function if needed, and in formats that client devices can understand and handle.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the file system warning is a confirmatory warning including a message regarding a risk associated with the action on the content item, and includes a selectable option to confirm or perform a new action that reverts the content item to a state prior to the commit of the action.”
In Kapoor, a user can be notified when a content item operation (i.e., action) initiated by the user on a client device may render a shared or linked content item inaccessible to the user or others (i.e., risk). The notification can give the user an option to undo (i.e., revert) the content item operation ([0005]).
Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 2, wherein the instructions cause the content management system to: receive a response to the confirmatory warning requesting to perform the new action that reverts to the state prior to the commit of the action; and in response to the request to perform the new action, perform the new action at the content management system that reverts to the state prior to the commit of the action.”
In Kapoor, content storage can provide the ability to undo (i.e., revert) operations, by using content item version control that tracks changes to content items, different versions of content items (including diverging version trees), and a change history ([0034]).
Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

Claim 19 recites “The non-transitory computer readable medium of claim 1, wherein the client is separate from and in communication with the content management system and wherein the client does not natively support file system warnings.”
Kapoor’s client devices can be any network-enabled computing devices, including thin clients such as smart TVs or set-top boxes that do not support native file system warnings [0024].

Claim 20 recites “The non-transitory computer readable medium of claim 1, wherein the client is a third party to the content management system.”
Kapoor’s client devices can be of varying type, capabilities, operating systems, and from vendors (i.e., third party) that are different from those of the content management system [0024].

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor, in view of Albot, Smith and DSilva, and further in view of US patent application 2013/0086640 Hashimoto et al. [herein “Hashimoto”].
Claim 5 recites “The non-transitory computer readable medium of claim 1, wherein the action on the content item is a move of the content item into a shared folder, and where the content item was not previously located in a shared folder, wherein the file system warning includes a message stating that putting the content item in the shared folder will make the content item accessible to those user accounts to which the shared folder is shared,”
Kapoor teaches claim 1, where a user is notified (i.e., warned) of the risks of a content item operation (i.e., action) initiated by the user on a client device ([0005]). Kapoor does not disclose this limitation; however, Hashimoto teaches a method, before a file is transferred, to determine whether destination information (i.e., permissions on the target folder) is included in permission target information (i.e., permissions on the source folder). If not, then there is a risk of information leakage, and a user is prompted (i.e., warned) (Hashimoto: [0007], [0458]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Hashimoto. One having ordinary skill in the art would have found motivation to adopt Hashimoto’s method in Kapoor to notify users of the risks of information leakage when moving content items from a non-shared folder to a shared folder, and to give users the option of undoing the move.
Claim 5 further recites “and the file system warning including a selectable option to move the content item to a non-shared folder.” In Kapoor, a user notification on the risks of a content item operation can include an option to undo the operation (i.e., to keep the content item in the source folder) ([0005]).
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor, in view of Albot, Smith and DSilva, and further in view of US patent application 2007/0016771 Allison et al. [herein “Allison”].
Claim 6 recites “The non-transitory computer readable medium of claim 1, wherein the action on the content item is a move of the content item into a shared folder from a confidential folder and where the content item was not previously located in a shared folder, and wherein the file system warning includes a message stating that the move of the content item from the confidential folder to the shared folder is not allowed.”
Kapoor teaches claim 1, where a user is notified (i.e., warned) of the consequence of a content item operation (i.e., action) initiated by the user on a client device ([0005]). Kapoor does not disclose the limitation that “the move of the content item from the confidential folder to the shared folder is not allowed”; however, Allison states that users without the "publish" rights are not allowed to move a file from a secure (i.e., confidential) folder to a non-secure (i.e., shared) folder (Allison [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Allison. One having ordinary skill in the art would have found motivation to incorporate Allison’s access rule in Kapoor to avoid exposing confidential data to unauthorized access.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163